DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/24/2019, Claims 7-8 have been cancelled, and Claims 1-6 and 9-12 are pending.

REASONS FOR ALLOWANCE
Claims 1-6 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lehe (US PGPub 2006/0190025), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1 and 6 which recite, inter alia "a proximal-end fixing member that is configured to fix the guide wire and the port member and is provided with an operation unit that is configured to cause the guide wire to move in an insertion/pulling-out direction from the fixed state".  The novelty of this invention is the ***EXPLAINE NOVELTY***.
The closest prior art of record, Lehe (US PGPub 2006/0190025), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 6 which recite, inter alia "ALLOWABLE LANGUAGE".  The novelty of this invention is the proximal-end fixing member provides the ability of a path of a guide wire is changed in a blood vessel after insertion thereof, thereby making it possible to adjust a position of a medical device in the lesion area (Paragraph 0006; instant specification PGPub).
The closest prior arts of record Lehe (US PGPub 2006/0190025) teaches a medical device system similar to that of Claims 1 and 6, however Lehe does not disclose the claimed proximal-end fixing member. 
Because none of the prior art documents of record teach a medical device system as recited in Claims 1 and 6, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1 and 6, according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771